1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   EMMANUEL SALGADO, GAEL GROB,                    )   Case No.: 1:17-cv-00339 - JLT
     DAVID GARCIA, and ANDRE WONG                    )
12   behalf of themselves and all other similarly    )   ORDER GRANTING APPROVAL OF THE
     situated,                                       )   FINALIZED NOTICE OF CLASS ACTION
13                                                   )   SETTLEMENT
                    Plaintiffs,                      )
14                                                   )
            v.                                       )   (Doc. 58)
15                                                   )
     T-MOBILE USA, INC., et al.,                     )
16                                                   )
                    Defendants.                      )
17                                                   )

18          The plaintiffs filed an amended Notice of Class Action Settlement (Doc. 58 at 5-10), which

19   includes the revisions required by the Court. In addition, it contains the information required by Rule

20   23(c) of the Federal Rules of Civil Procedure, including the nature of the action, the class definition

21   approved by the Court, the claims and issues to be resolved, representation by counsel, how a class

22   member may choose to be excluded from the class, the time and method to opt-out of the class, and the

23   binding effect of a class judgment. For these reasons, the finalized Class Notice is APPROVED.

24
25   IT IS SO ORDERED.

26      Dated:     December 6, 2019                            /s/ Jennifer L. Thurston
27                                                       UNITED STATES MAGISTRATE JUDGE

28

                                                         1
